       Case 1:15-cv-05345-AJN-KHP Document 858 Filed 10/09/18 Page 1 of 2



                                  Solomon & Cramer LLP
                                   1441 Broadway, Suite 6026
                                   New York, New York 10018
                                        (t) 212-884-9102
                                       (f) 516-368-3896
                                             ----------
                                           Andrew T. Solomon
                                           Jennifer G. Cramer



October 9, 2018

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Room 1950
New York, New York 10007

Re: City of Almaty v. Ablyazov, 15 Civ. 5345 (AJN)(KHP)

Dear Judge Parker:

This firm represents Viktor and Ilyas Khrapunov. This letter is further to our letter motion of
September 20, 2018 (Dkt. 837) and in reply to Plaintiffs’ letter of October 3, 2018 (Dkt. 856).

First, the Khrapunovs’ motion is essentially unopposed. To evade the issues, Plaintiffs try to
pigeonhole the motion as merely a request “to produce an agreement with an entity called Litco
LLC” as well as payments to that entity. But the “core” (Plaintiffs’ term) of the Khrapunovs’
motion is far broader and requires documents and testimony necessary

       to evaluate the real possibility that BTA and Almaty violated U.S. law (the Anti-Gratuity
        Statute, 18 U.S.C. § 201(c)) in their extraordinary transactions with material witnesses;

       to uncover evidence of bias; and

       to ascertain whether information provided by Mr. Sater violated his contractual duty of
        confidentiality.

Second, the Court should reject Plaintiffs’ proposed Rule 502 order. Plaintiffs have made no
threshold showing that such an order is necessary or that the materials in question—transactions
with third parties—are privileged or otherwise protected. Moreover, Rule 502 is inapposite; its
purpose is to address inadvertent disclosure and subject matter waiver (see F.R. Evid. 502
advisory committee’s notes), not to validate a litigant’s failure to produce plainly relevant
documents in a timely manner.
      Case 1:15-cv-05345-AJN-KHP Document 858 Filed 10/09/18 Page 2 of 2
Hon. Katherine H. Parker, U.S.M.J.
October 9, 2018
Page 2



Third, Plaintiffs’ announced intention to file another response “within 48 hours” after entering
the 502 order (which we oppose) to address “the remainder of defendants’ motion” was not
presented to Defendants beforehand, not agreed to, and not provided for in the Court’s briefing
schedule. This appears to be a delaying tactic.

Respectfully submitted,

/s/ Andrew T. Solomon


Andrew T. Solomon
asolomon@solomoncramer.com
(dd) 917-664-5575
